Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20         PageID.1    Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

VALECIA DAVIS,                                )
                                              )
              Plaintiff,                      )     Case No. 2:20-cv-10777
                                              )
      v.                                      )
                                              )
HARTFORD LIFE AND ACCIDENT                    )
INSURANCE COMPANY,                            )
                                              )
              Defendant.                      )

                            NOTICE OF REMOVAL

      Defendant, Hartford Life and Accident Insurance Company (“Hartford”), by

its attorneys, Elizabeth G. Doolin and Craig M. Bargher of Chittenden, Murday &

Novotny LLC, in accordance with 28 U.S.C. § 1446, submits this Notice of Removal

of this action from the Third Judicial Circuit, Circuit Court of Wayne County,

Michigan, to the United States District Court for the Eastern District of Michigan,

pursuant to 28 U.S.C. § 1441(a). In support of its Notice of Removal, Hartford states

as follows:

      1.      This civil action was filed on February 27, 2020 in the Third Judicial

Circuit, Circuit Court of Wayne County, Michigan, as Case No. 20-003046-CK.

      2.      The Complaint is brought pursuant to 29 U.S.C. §1132(a)(1)(B) and

Plaintiff asserts she is entitled to damages in connection with a long term disability
 Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20           PageID.2    Page 2 of 14




policy that is “governed by the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. §1001 et seq.”

          3.   The Summons and Complaint were first served on Hartford on March

2, 2020, via service upon the Corporation Company, Hartford’s agent for service of

process in Michigan.

          4.   This Notice of Removal is being filed within thirty (30) days after the

date Hartford was first served with the Summons and Complaint setting forth

Plaintiff’s claim for relief.

          5.   This is a civil action of which this Court has original jurisdiction under

28 U.S.C. § 1331 and Hartford is entitled to remove this action to this Court pursuant

to 28 U.S.C. § 1441(a) because this action seeks benefits under an employer-

sponsored employee welfare benefit plan and, therefore, this action arises under the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001,

et seq.

          6.   In accordance with 28 U.S.C. § 1446(a), Hartford states that the

following documents constitute all of the process, pleadings, and orders that it

received:

               a. Summons; and

               b. Complaint.




                                            2
Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20         PageID.3   Page 3 of 14




True and correct copies of the aforementioned documents are attached hereto and

incorporated herein as Group Exhibit 1.

      7.     Plaintiff’s Complaint references a disability insurance policy but it is

not attached as an exhibit. (Plaintiff’s Complaint, ¶ 4.)

      8.     A true and correct copy of this Notice of Removal will be filed with the

Clerk of the Third Judicial Circuit, Circuit Court Wayne County, Michigan, in

accordance with 28 U.S.C. § 1446(d).

      Dated: March 24, 2020.

                                       Respectfully submitted,

                                       HARTFORD LIFE AND ACCIDENT
                                       INSURANCE COMPANY,

                                       /s/ Craig M. Bargher
                                       One of Its Attorneys

Elizabeth G. Doolin, IL Bar #6210358
Craig M. Bargher, IL Bar #6215735
CHITTENDEN, MURDAY & NOVOTNY LLC
303 W. Madison Street, Suite 1400
Chicago, IL 60606
(312) 281-3600 (tel)
(312) 281-3678 (fax)
edoolin@cmn-law.com
cbargher@cmn-law.com




                                          3
Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20     PageID.4   Page 4 of 14




                       CERTIFICATE OF SERVICE

      I hereby certify that on March 24, 2020, the foregoing Notice of Removal

and documents described therein were served upon all attorneys of record by

enclosing a true and correct copy thereof in a duly addressed, postage prepaid

envelope and depositing same in the U.S. Mail chute at 303 West Madison Street,

Chicago, Illinois.

      Bradley M. Peri, Esq.
      Goodman Acker, P.C.
      17000 West Ten Mile Road
      Second Floor
      Southfield, MI 48075

                                     /s/ Craig M. Bargher
                                    Craig M. Bargher
                                    CHITTENDEN, MURDAY & NOVOTNY LLC
                                    303 W. Madison Street, Suite 1400
                                    Chicago, IL 60606
                                    (312) 281-3600 (tel)
                                    (312) 281-3678 (fax)
                                    cbargher@cmn-law.com




                                       4
Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20   PageID.5   Page 5 of 14




                 GROUP
                 EXHIBIT 1
    Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20                                    PageID.6              Page 6 of 14
A lb.


;_:_t CT Corporation                                                               Service of Process
                                                                                   Transmittal
                                                                                   03/02/2020
                                                                                   CT Log Number 537303795
        TO:      Daniela Bukowski-James
                 The Hartford
                 1 Hartford Piz # HO-1-09
                 Hartford, CT 06155-0001


        RE:      Process Served in Michigan

        FOR:     Hartford Life and Accident Insurance Company (Domestic State: CT)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                    VALECIA DAVIS, Pltf. vs. HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY, etc.,
                                            Dft.
        DOCUMENT(S) SERVED:                 Notice, Summons, Complaint
        COURT/AGENCY:                       Wayne County - 3rd Circuit Court, MI
                                            Case # 20003046CK
        NATURE OF ACTION:                   Insurance Litigation
        ON WHOM PROCESS WAS SERVED:         The Corporation Company, Plymouth, MI
        DATE AND HOUR OF SERVICE:           By Certified Mail on 03/02/2020 postmarked on 02/29/2020
        JURISDICTION SERVED:                Michigan
        APPEARANCE OR ANSWER DUE:           Within 21 days after receiving this summons and a copy of the complaint
        ATTORNEY(S) / SENDER(S):            Bradley M. Peni
                                            GOODMAN ACKER P.C.
                                            17000 W 10 Mile Rd Ste 200
                                            Southfield, MI 48075
                                            248-483-5000
        ACTION ITEMS:                       CT has retained the current log, Retain Date: 03/02/2020, Expected Purge Date:
                                            03/07/2020

                                            Image SOP

                                            Email Notification, CTSOP Lawsuits (Not Specified)
                                            SOPLawsuits.Law@thehartford.com


        SIGNED:                             The Corporation Company
        ADDRESS:                            155 Federal St Ste 700
                                            Boston, MA 02110-1727
        For Questions:                      800-448-5350
                                            MajorAccountTeam1@wolterskluwer.com




                                                                                   Page 1 of 1 / AK
                                                                                   Information displayed on this transmittal is for CT
                                                                                   Corporation's record keeping purposes only and is provided to
                                                                                   the recipient for quick reference. This information does not
                                                                                   constitute a legal opinion as to the nature of action, the
                                                                                   amount of damages, the answer date, or any information
                                                                                   contained in the documents themselves. Recipient is
                                                                                   responsible for interpreting said documents and for taking
                                                                                   appropriate action. Signatures on certified mail receipts
                                                                                   confirm receipt of package only, not contents.
                                                                                        CERTIFIED MAIL®
                          Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20      PageID.7         Page 7 of 14
GooDmAN _CKERR,
     Michigant'Trusted Lavi Fan A




17000 West Ten Mile Road, 2" Floor
Southfield, Michigan 48075                                                            Oh    il II II
Phone 248.483.5000
Fax 248.483.3131
                                                                                 7019 2280 0000 8098
                                                                                                                                   $7
                                                                                                                                US POSTAGE
                                                                                                                                FIRST-CLASS
                                                                                                                          foop 062S0010158099
                                                                                                                          ,_
                                                                                                                                        48075

                                                      Resident Agent-The Corporation Company                              %l
                                                                                                                          c°   1!:J4341vitt
                                                      c/o HARTFORD LIFE AND ACCIDENT
                                                      INSURANCE COMPANY _
                                                      40600-AnnArbor Road, Ste. 201
                                                      Plymouth, MI 48170



                                              4e 1:70 — 4 E7SES        11111111111111111'W h i'llit aild'Indb1101-111Mill'I'llll
          Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20                        PageID.8       Page 8 of 14
GMichigan's Trusted La/Firm
                    il      \

     OODMAN A. CKERpc                                                                            WE APPRECIATE YOUR REFERRALS


                                                                                                                * GERALD H. ACKER
                                                                                                              ** BARRY J. GOODMAN
                                                                                                                       TIM SULOLLI
                                                                                                                   JORDAN B. ACKER
                                                                                                               *** BRADLEY M. PER!


                                                                                                             LARRY R. MAITLAND II
                                                                                                                    MARK BREWER
                                                                                                                    RONITA BAHRI
                                                                                                               MICHELLE T. AARON
                                                   February 28, 2020                                          LEAH S. HOUGABOOM
                                                                                                               AMANDA B. WARNER
                                                                                                                   BART P. O'NEILL

                                                                                                                 *ALSO ADMITTED IN DC
                                                                                                            **ALSO ADMITTED IN FLORIDA
                                                                                                              *** ALSO ADMITTED IN NY
         Resident Agent-The Corporation Company
         c/o HARTFORD LIFE AND ACCIDENT                                                                     www.goodmanackencom
         INSURANCE COMPANY
         40600 Ann Arbor Road, Ste. 201
         Plymouth, MI 48170
         Certified Mail/Return Receipt Requested


                 Re: Valencia Davis v HARTFORD LIFE AND ACCIDENT INSURANCE
                      COMPANY
                      Case No. 20-003046-CK


         Dear Sir or Madam:

                Enclosed please find a copy of the Summons and Complaint which were filed
         with the Court in the above matter.

             PLEASE TURN THESE DOCUMENTS OVER TO THE APPROPRIATE ENTITY
         OR ATTORNEY IMMEDIATELY. YOU HAVE TWENTY-EIGHT (28) DAYS FROM
         TODAY IN WHICH TO FILE AN ANSWER TO THIS LAWSUIT.



                                                     Very truly yours,

                                               GOODMAN ACKER, P.C.




         BMP/jIv
         Enclosure

                                                SOUTHFIELD • MAIN OFFICE
         17000 WEST TEN MILE ROAD, SECOND FLOOR • SOUTHFIELD, MICHIGAN 48075 • PHONE 248.483.5000 • FAX 248.483.3131

                                                       GRAND RAPIDS
                    1500 E BELTLINE AVE SE, SUITE 235 • GRAND RAPIDS, MICHIGAN 49506 • PHONE 616.582.7225
            Laverne Chapman     Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20                  PageID.9     Page 9 of 14




                                                                          STATE OF MICHIGAN

                                                        IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
                                    f•I



                                   3 VALECIA DAVIS,
                                                                                           Case No.: 20-             -CK
    2/27/2020 1:35PM




                                                 Plaintiff,
                                   8                                                       Hon::
                                          VS
                                   00

                                   00

                                   0 HARTFORD LIFE AND ACCIDENT
                                      INSURANCE COMPANY,
                                      a Connecticut Corporation
          WAYNE COUNTYCLERK




                                                 Defendant,

                                   E; BRADLEY M. PERI P73146
                                       GOODMAN ACKER, P.C.
                                    0 Attorneys for Plaintiff
                                    • 17000 W. Ten Mile Road, 2nd Floor
                                   00 Southfield, Michigan 48075
                                       (248) 483-5000
                                   0
                                   v,
                                          THERE IS CURRENTLY NO OTHER CIVIL ACTION ARISING OUT OF THE SAME TRANSACTION
                                               OR OCCURRENCE AS ALLEGED IN THIS COMPLAINT CURRENTLY PENDING OR
                                                                PREVIOUSLY FILED WITH THE COURT.
         Cathy M. Garrett




                                                                               COMPLAINT

                                                 NOW COMES Plaintiff, VALECIA DAVIS, by and through counsel, GOODMAN

                                          ACKER, P.C., and for_her Complaint, states as follows:•
                                 .C24
                                 4-1             1       Plaintiff, VALECIA DAVIS, is a resident of the City of Detroit, County of
20-003046-CK FILEDIN MYOFFICE




                                          Wayne, State of Michigan.

                                 z.              2. Defendant, HARTFORD LIFE AND ACCIDENT INSURANCE

                                          COMPANY (hereinafter referred to as "HARTFORD") is a Connecticut corporation

                                          duly authorized to transact the business of health, life and disability insurance in the
                                 •Th
                                 0 State of Michigan and does in fact regularly and systematically conduct this business

                                          in the County of Wayne, State of Michigan accepting service through The
Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20                                                                                                                       PageID.10      Page 10 of 14




                                                                                                                Corporation Company, 40600 Ann Arbor Road, E,, Suite 201, Plymouth, Michigan

                                                                                                                48170.
    17000 WESTTEN MILE ROAD, SECOND FLOOR • SOUTHFIELD, MICHIGAN 48075 •PHONE 248.483.5000 •FAx 248.483.3 131




                                                                                                                        3.    The amount in controversy exceeds the sum of Twenty-Five Thousand

                                                                                                                ($25,000.00) Dollars.

                                                                                                                        4.    Plaintiff, on or about June 16, 2018, was insured under the provisions of

                                                                                                                a disability insurance policy (no. GLT681086) issued by Defendant, HARTFORD.

                                                                                                                        5.    Said policy was governed by the Employee Retirement Income Security

                                                                                                                Act of 1974 ("ERISA"), 29 USC §1001, et seq.

                                                                                                                        6.    Defendant, HARTFORD, under the terms and conditions of the said

                                                                                                                disability insurance policy, became obligated to pay to the Plaintiff, certain expenses

                                                                                                                or losses in the event Plaintiff sustained an injury or illness that resulted in her

                                                                                                                disability from employment and/or inability to work for an extended period of time.

                                                                                                                        7.    Plaintiff was diagnosed with bilateral carpal tunnel syndrome, severe

                                                                                                                spinal stenosis with spinal cord deformity, cervical disc bulges/herniation and chronic

                                                                                                                pain.

                                                                                                                        8.    As a result of the abovementioned disabilities, Plaintiff was deemed

                                                                                                                unable to return to work by her treating physicians as a result of treatment that she

   E6                                                                                                           would have to receive as a result of her disabilities.

                                                                                                                        9.    Said disabilities further limited Plaintiff from performing the material and
 "<4
                                                                                                                substantial duties of her regular occupation, as well as any occupation, as defined in

                                                                                                                Defendant HARTFORD's policy.

  7i0                                                                                                                   10.   Defendant, HARTFORD, wrongfully. terminated Plaintiff's long-term

                                                                                                                disability benefits on March 26, 2019 with no further benefits payable after December

                                                                                                                22 2018.
                                                                                                                                                            2
Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20                 PageID.11      Page 11 of 14




                    11. Defendant, HARTFORD, upheld it's above decision on December 31,

     •      2019.

                    12.   Plaintiff, as a result of the said injuries and subsequent related

            disabilities, has incurred a substantial loss of wages and brings this action pursuant
     8
     •      to 29 USC §1132(a)(1)(8).
     06
                    13.   Defendant has failed, refused or neglected to pay Plaintiff the aforesaid
     0
     .
     • wage loss disability payments in accordance with their policy even though reasonable

            proof of illness and employment disability has been submitted.

                    14.   Defendant's failure and/or refusal to pay the aforesaid disability
     '41
          insurance benefits is continuous and ongoing and, as a consequence thereof,
     0
      • Plaintiff continues to incur allowable expenses for which the Defendant is liable and
     0
     • for which Plaintiff is entitled to recover herein.
     0
                  15.    The aforesaid disability benefits due and owing to or for the benefit of
     0
          Plaintiff are overdue thereby entitling Plaintiff to recover statutory interest pursuant to
     z
    r..-. 29 USC §1001, et seq.
    50
     .            16.    Defendant has unreasonably refused or delayed in making proper

            payments to the Plaintiff, which permits the Plaintiff to obtain reasonable attorney

   LL)     fees from Defendant pursuant to 29 USC 1132(g)(1).

                    WHEREFORE, Plaintiff, VALEC1A DAVIS, respectfully prays that damages

  t,--7 may be awarded in Plaintiff's favor against Defendant for the following elements of

            damage pursuant to 29 USC §1001, et seq.:
  'zt21
                          a.    All disability insurance payments found to be due and
   CD
   )_\                          owing to Plaintiff from December 22, 2018 to present,
                                pursuant to 29 USC §1132, as those benefits are more
 L.)                            fully described in this Complaint;

                                                      3
Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20          PageID.12      Page 12 of 14




                  b.    Statutory interest at the rate of twelve percent (12%) per
                        annum on all overdue disability insurance benefits
                        pursuant to 29 USC §1001, et seq;

                  c.    Penalty interest at the rate of twelve percent (12%) per
                        annum on all overdue disability insurance benefits
                        pursuant to 29 USC §1001, et seq;

                  d.    Reasonable attorney fees for Defendant's unreasonable
                        refusal and/or unreasonable delay in making proper
                        payment      of disability insurance benefits payments
                        pursuant to 29 USC 1132(g)(1);

                  e.    Additional interest on civil judgments allowed under the
                        Michigan Revised Judicature Act (RJA);

                  f.    Taxable costs, fees and other expenses as permitted by
                        statute, court rule and common low; and

                  g.    Any and all other relief that this Court determined to be fair,
                        just and appropriate under the facts and circumstances of
                        this case.

                                                    Respectfully submitted,

                                                    GOODMAN ACKER, P.C.

                                                    /s/ Bradley M. Peni
                                                    BRADLEY M. PERI P73146
      Dated: February 27, 2020                      Attorneys for Plaintiff




                                               4
            Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20                                                 PageID.13              Page 13 of 14
e-    Approved, SCAO                                             Original - Court                         2nd Copy - Plaintiff
                                                                 1st Copy- Defendant                      3rd Copy -Return

                 STATE OF MICHIGAN                                                                                            CASE NO.
                THIRD JUDICIAL CIRCUIT                                       SUMMONS                                        20-003046-CK
                    WAYNE COUNTY                                                                                         Hon.John H. Gillis, Jr.

      Court address : 2 Woodward Ave., Detroit MI 48226                                                                          Court telephone no.: 313-224-5243

      Plaintiff's name(s), address(es), and telephone no(s)                                    Defendant's name(s), address(es), and telephone no(s).
      DAVIS, VALECIA                                                                           HARTFORD LIFE AND ACCIDENT INSURANCE
                                                                                               COMPANY


      Plaintiff's attorney, bar no., address, and telephone no

      Bradley M. Pen 73146
      17000W 10 Mile Rd Ste 200
      Southfield, MI 48075-2902

     Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
     your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

       Domestic Relations Case
       0 There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
           members of the person(s) who are the subject of the complaint.
       0 There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
           family members of the person(s) who are the subject of the complaint. I have separately filed a completed confidential case inventory
          (form MC 21) listing those cases.
       0 It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
           or family members of the person(s) who are the subject of the complaint.

       Civil Case
       0 This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
          MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
          complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
       0 There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
       0 A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

           been previously filed in 0 this court, 0                                                                                 Court,

           where it was given case number                                 and assigned to Judge

          The action 0 remains 0 is no longer pending.


        Summons section completed by court clerk.                            SUMMONS


     NOTICE TO THEDEFENDANT: In the name of the people of the State of Michigan you are notified:
     IT You are being sued.
     2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
         copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
          this state).
     3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
        complaint.
     4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
         you fully participate in court proceedings, please contact the court immediately to make arrangements.


     Issue date                                                  Expiration date*                         Court clerk
     2/27/2020                                                   5/28/2020                                Laverne Chapman

                                                                                                                   Cathy M. Garrett- Wayne County Clerk.
     *This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

                                       SUMMONS                                   MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
       Case 2:20-cv-10777-DML-APP ECF No. 1 filed 03/24/20                                               PageID.14          Page 14 of 14
                                                                                                                          SUMMONS
                                                                                                          Case No.:   20-003046-CK

                                                                 PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
service you must return this original and all copies to the court clerk.

                                        CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE


               0 OFFICER CERTIFICATE                                      OR                0 AFFIDAVIT OF PROCESS SERVER

 I certify that I am a sheriff, deputy sheriff, bailiff, appointed                  Being first duly sworn, I state that I am a legally competent
 court officer, or attorney for a party (MCR 2.104[A][2]), and                      adult, and I am not a party or an officer of a corporate party
 that: (notarization not required)                                                  (MCR 2.103[A]), and that:         (notarization required)

 0 I served personally a copy of the summons and complaint.

 0 I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
    together with
                             List all documents served with the Summons and Complaint


                                                                                                                             on the defendant(s):

 Defendant's name                                     Complete address(es) of service                     Day, date, time




 0 I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
     have been unable to complete service.

 Defendant's name                                    Complete address(es) of service                     Day, date, time




 I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
 information, knowledge, and belief.

 Service fee           Miles traveled     Fee                                   Signature
 $                     $                  $

Incorrect iddress fee Miles traveled     Fee         Total fee                 Name (type or print)
$                                        $           $
                      $
                                                                               Title
Subscribed and sworn to before me on                                                                                         County, Michigan.
                                                   Date
My commission expires:                                    Signature:
                               Date                                                  Deputy court clerk/Notary public

Notary public, State of Michigan, County of

                                                         ACKNOWLEDGMENT OF SERVICE

I acknowledge that I have received service of the summons and complaint, together with
                                                                                                             Attachments
                                                                     on
                                                                                       Day, date, time

                                                                     on behalf of
 Signature
